Citation Nr: 0715593	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, including headaches, a left eye disability, loss of 
sensation in the left shoulder and arm, fatigue, aching 
joints, a foot disorder, an unsteady gait, and rectal 
bleeding, claimed as due to VA heart surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, including headaches, a left eye disability, loss of 
sensation in the left shoulder and arm, fatigue, aching 
joints, a foot disorder, an unsteady gait, and rectal 
bleeding, claimed as due to VA heart surgery.  In June 2003 
the veteran testified before the Board at a hearing that was 
held at the RO.  The claim was remanded for additional 
development in August 2004.


FINDINGS OF FACT

1.  The veteran's headaches were not caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.

2.  The veteran's left eye disability was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.

3.  The veteran's loss of sensation in the left shoulder and 
arm were not caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA, or by an event not 
reasonably foreseeable.

4.  The veteran's fatigue was not caused or aggravated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.

5.  The veteran's aching joints were not caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.

6.  The veteran's foot disorder was not caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.

7.  The veteran's unsteady gait was not caused or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA, or by an event 
not reasonably foreseeable.

8.  The veteran's rectal bleeding was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, including headaches, 
a left eye disability, loss of sensation in the left shoulder 
and arm, fatigue, aching joints, a foot disorder, an unsteady 
gait, and rectal bleeding, claimed as due to VA heart 
surgery, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

On December 31, 1995, the veteran sought emergency VA medical 
treatment for crushing chest pain followed by approximately 
seven days of extreme fatigue and general malaise.  On 
January 2, 1996, he was transferred to the Atlanta, Georgia 
VA hospital with an admitting diagnosis of anterior and 
lateral myocardial infarction.  He underwent cardiac 
catheterization on January 3, 1996, which revealed 60 percent 
stenosis at the left main coronary artery, 100 percent 
stenosis at the left anterior descending, 30 to 40 percent 
stenosis at the left circumflex, and 80 percent stenosis at 
the right common carotid.  The veteran was advised of the 
benefits of undergoing a coronary artery bypass graft (CABG) 
and was informed of the risks involved.  Both the veteran's 
signed form of Informed Consent for the cardiac 
catheterization and the CABG are contained in the record.  
Both forms demonstrate that he was advised that 
cerebrovascular accidents (CVAs) were foreseeable risks for 
each of the procedures.

The veteran underwent CABG on January 8, 1996.  His post-
operative course was complicated by a right CVA, which 
resulted in left-sided weakness, loss of sensation, and 
impairment of vision in the left eye.  He underwent physical 
rehabilitation, and, at the time of his discharge on February 
2, 1996, was able to ambulate independently on a level 
surface, although he needed some supervision with upper and 
lower body transfer.  His vision was noted to have improved 
markedly with the use of eyeglasses.

The veteran contends that due to the heart surgery he 
underwent in January 1996, he has headaches, a left eye 
disability, loss of sensation in the left shoulder and arm, 
fatigue, aching joints, a foot disorder, an unsteady gait, 
and rectal bleeding, as a result of a post-operative CVA.  He 
alleges that VA did not properly inform him of the risks and 
alternatives to the procedures he underwent, and that he 
therefore has these residuals due to VA negligence and error.

VA treatment records dated from December 1995 to May 2002 
show that on admission to the emergency room in December 1995 
the veteran reported a history of having a hiatal hernia 
(diagnosed in 1984) and diverticulosis (diagnosed in 1994).  
He denied having experienced either hematochezia or melena.  
In April 1996, however, the veteran complained of blood in 
his stools and of rectal bleeding.  Colonoscopy in April 1996 
revealed a polyp that was felt to most likely be a benign 
lipoma or myoma.  The passage of blood per the rectum was 
felt to likely be secondary to the anticoagulant medication 
the veteran was prescribed following his heart surgery.  At 
that time, the anticoagulant was discontinued in favor of 
another medication.  Records dated in June 1996 show that the 
veteran had not experienced rectal bleeding since 
discontinuing the anticoagulant medication.  Because the 
veteran's bleeding appeared to have stopped with the 
medication change, removal of the polyp was deferred.  The 
remainder of the medical records reveals complaints of  blood 
in the stools on one occasion, in August 2001, when the 
veteran reported that he occasionally experienced blood in 
his stool.  On follow up evaluation, however, the veteran 
reported that he had had no further problems.

VA treatment records dated from December 1995 to May 2002 
show that the veteran has been diabetic since 1993 and that 
he receives periodic diabetic foot care.  Records relating to 
diabetic foot care show that in February 2000 the veteran 
reported pain in the lower extremities after ambulating for 
approximately one mile.  He additionally reported 
experiencing some numbness and tingling of the feet.  Doppler 
evaluation revealed peripheral vascular disease of the lower 
extremities, with mild to moderate restriction in the right 
lower extremity.  The complaints of tingling and numbness in 
the feet were determined to be signs of diabetic peripheral 
neuropathy.  Subsequent records show continued periodic 
treatment for peripheral vascular disease and peripheral 
neuropathy.

VA treatment records dated from December 1995 to May 2002 
reveal only one complaint related to headaches, in August 
1997 when the veteran complained of a feeling of pressure or 
fullness in his head and of decreased vision.  It was noted 
that he had undergone MRI scan of his brain in January 1997, 
which revealed a very large area of infarction involving the 
right posterior parietal and occipital lobes, which was 
"certainly" likely to be causing the veteran's vision 
problems.  He was referred for further optic evaluation.  No 
further mention of his complaint of pressure or fullness in 
his head was made, and subsequent records do not demonstrate 
additional complaints of headache.

VA treatment records dated from December 1995 to May 2002 
reveal that in June 2001 the veteran complained of muscle 
aches, which were felt to be possibly related to medication.  
In order to rule out myositis, the veteran was advised to 
discontinue the medication which was felt to likely be 
responsible for his complaints.  On follow up evaluation in 
August 2001, the veteran reported that his myalgias had 
diminished though they were not altogether resolved.  His 
aches and pains were described as the "mildest of 
generalized aches and pains."  Laboratory testing revealed 
elevated creatine kinase, despite having discontinued for two 
months the medication which was initially felt to have been 
the cause of the elevation.  Records dated in November 2001 
show that neurological evaluation revealed nothing of concern 
with respect to the veteran's complaints of occasional aches 
and pains.  His aches and pains were definitively determined 
in November 2001 to not be related to medication, as he was 
still complaining of mild aches and pains after having been 
off the medication for six months.

VA treatment records dated from December 1995 to May 2002 
show that following the veteran's January 1996 heart surgery, 
symptoms of his stable coronary artery disease included 
dyspnea on exertion and fatigue.  These records also 
demonstrate persistent left-sided weakness, secondary to the 
CVA.  The weakness has affected the veteran's mobility, in 
that he occasionally experiences an unsteady gait.  Records 
dated immediately after the January 1996 CABG show that the 
veteran complained of dizziness affecting his mobility that 
was determined to be secondary to the beta-blocker he was 
prescribed.  After discontinuing the beta-blocker, the 
dizziness resolved.  Records dated in January 1997 show that 
the veteran again complained of dizziness, but this was 
determined to be related to an upper respiratory infection.  
In May 2001, the veteran underwent neurologic evaluation 
secondary to complaints of unsteadiness.  Neurologic 
evaluation, however, revealed no abnormalities aside from 
residual left homonymous hemianopsia as a result of the CVA.

The veteran underwent VA cardiovascular examination in 
October 2005.  After examining the veteran and reviewing the 
claims folder, the examiner concluded that the veteran 
suffered a right hemispheric stroke after coronary bypass 
surgery in January 1996, which required physical therapy and 
transfer to the rehabilitation service.  His left arm 
weakness had recovered significantly with minor residual 
deficit.  His left eye hemianopsia, however, remained the 
same.  It was recommended that he undergo neurologic 
evaluation.

In March 2006, the veteran underwent VA neurologic 
examination.  At the time of the examination, the veteran 
complained of intermittent dizziness, and of feeling unsteady 
of his feet, and of blurred vision beyond his hemianopia.  He 
described experiencing pain and numbness in his left upper 
extremity since the CVA in 1996.  Examination resulted in an 
assessment of residuals of a right cerebral infarct dating 
from the time and at least as likely as not causally related 
to his cardiac surgery in 1996.  These residuals currently 
included left hemianopia and left upper extremity pain.  The 
examiner, however, noted that the veteran's left upper 
extremity complaints were likely related to both arthritis 
and the former left hemiparesis.  The complaints of numbness 
were determined to be most likely related to diabetic 
neuropathy.  The blurred vision was of unclear origin, as it 
could not be explained by the previous CVA.

In August 2006, VA obtained an opinion as to whether the 
veteran's complaints of headaches, left eye disability, loss 
of sensation in the left shoulder and arm, fatigue, aching 
joints, foot disorder, unsteady gait, and rectal bleeding 
were the result of fault on the part of VA in furnishing 
medical care, including the CABG, or that any of these 
conditions were the result of an event, caused by VA 
treatment, that was not reasonably foreseeable.  After 
reviewing the record and examining the veteran, the examiner 
determined that there was no fault on the part of VA in 
furnishing medical care, including the CABG, or that any of 
these conditions were the result of an event, caused by VA 
treatment, that was not reasonably foreseeable.  

In addressing the veteran's complaints of headaches, the 
examiner determined that they did not appear to be temporally 
related to either the CABG or the perioperative CVA.  By 
description, the headaches appeared etiologically to be 
tension headaches.  There was nothing in the claims file 
showing that they were related to the events in 1996.

With regard to the veteran's complaints of a foot disorder, 
which the veteran described to the examiner as numbness of 
both feet, sensory examination and Doppler studies revealed 
diminished pinprick and a slight deficit in the right lower 
extremity, compatible with a diagnosis of peripheral 
neuropathy.  The most likely etiology for the peripheral 
neuropathy was the veteran's underlying diabetes mellitus.  
There was no temporal relationship to the events in 1996.

In addressing the veteran's complaints of fatigue, the 
examiner determined that the veteran's fatigue was most 
likely due to multiple causes, including coronary artery 
disease with myocardial infarction, reduced ejection fraction 
of 30-36 percent, cardiac bypass surgery, and perioperative 
infarct.  Though the fatigue was present through the events 
of 1996, fatigue was quite common and was to be expected from 
the conditions and treatment the veteran was undergoing at 
that time.  His fatigue was not due to fault, improper 
treatment, or any unforeseen event.

In addressing the veteran's complaints of rectal bleeding, 
the record reflected that the veteran had undergone a 
gastrointestinal workup which had revealed a colon polyp, and 
that the likely cause of his bleeding was the presence of a 
colon polyp in the setting of therapeutic doses of an 
anticoagulant.  Rectal bleeding, as well as bleeding from 
other orifices, was a known side effect of the use of the 
anticoagulant that the veteran was taking for his cardiac 
cardiomyopathy.  The rectal bleeding was not due to fault, 
improper treatment, or any unforeseen event.

In addressing the current residuals of the perioperative CVA, 
which included left hemianopsia (visual field cut), which the 
veteran alleged resulted in an unsteady gait, and left upper 
extremity arthralgia, which the veteran additionally asserted 
to be the joint disorder for which he was seeking 
compensation, the examiner determined that it was less likely 
than not that this additional disability was the result of 
fault on the part of VA in furnishing medical care, including 
the CABG in 1996, or that any of these conditions were the 
result of an event, caused by VA treatment, that was not 
reasonably foreseeable.  Medical literature clearly 
documented that neurologic complications (including CVA) were 
second only to heart failure as a cause of morbidity and 
mortality following cardiac surgery.  Incidence of stroke 
following CABG fell between 0.8 and 5.2 percent.  The 
incidence was increasing as more high-risk and older patients 
underwent the procedure.  Measures that are utilized to 
reduce neurologic complications are preoperative evaluation 
and can include carotid duplex imaging, aspirin, 
intraoperative transesophageal echocardiography, EEG, and 
minimally invasive surgery.  The claims file reflected that 
pre-operatively the veteran was begun on a heparin drip, he 
had a PET scan on January 5, 1996, he had carotid duplex 
studies on January 6, 1996, and the CABG operative report of 
January 8, 1996 noted the results of a presumptive TEE.  
These were the proper measures to be taken.  As of post-
operative day 3, the veteran was begun on 81 mg. ASA and low 
dose Coumadin.  In spite of these measures to reduce 
neurologic sequelae, the veteran had the complication of a 
CVA.  However, as the record documented appropriate pre-
operative and peri/post-operative treatment and care provided 
by VA, and there was no evidence in the claims file that the 
CVA and residuals were due to fault on the part of VA in 
furnishing medical care, including the CABG, the examiner 
determined that it was less likely than not that this 
additional disability was the result of fault on the part of 
VA in furnishing medical care, including the CABG in 1996, or 
that any of these conditions were the result of an event, 
caused by VA treatment, that was not reasonably foreseeable.  

Despite the emergent nature of the veteran's condition, the 
evidence of record demonstrates that the veteran was 
adequately informed of the risks and alternatives to CABG, 
and there is thus no evidence of negligence on the part of VA 
in informing the veteran of the inherent risks of the 
procedure.  Despite being aware of the risks, including CVA, 
the veteran consented to the procedure.  Additionally, it has 
been determined that CVA is a known and foreseeable risk of 
cardiac surgery.  Thus, the CVA and residuals in this case 
cannot be found to be the result of an event caused by VA 
treatment that was not reasonably foreseeable.   In addition, 
there is no evidence that the veteran experienced a CVA as a 
result of VA negligence or fault on the part of VA in 
furnishing medical care.  The record documents that 
appropriate pre-operative and peri/post-operative treatment 
and care was provided by VA.  

The August 2006 VA examiner determined that fatigue was a 
common and expected condition for an individual with coronary 
artery disease with myocardial infarct, recovering from CABG.  
Because fatigue is a known and foreseeable condition for an 
individual with coronary artery disease following cardiac 
surgery, the veteran's fatigue cannot be found to be the 
result of an event caused by VA treatment that was not 
reasonably foreseeable.  The August 2006 VA examiner 
additionally determined that the veteran's complaints 
relating to headaches, his feet, and rectal bleeding were not 
etiologically related to either the heart surgery or 
subsequent CVA.  As those disabilities have been determined 
to be unrelated to either the heart surgery or subsequent 
CVA, compensation for those disabilities under 38 U.S.C.A. 
§ 1151, as related to the 1996 heart surgery, likewise may 
not be granted.

Because there is no competent evidence suggesting a causal 
relationship between VA treatment and the veteran's current 
symptomatology, the Board concludes that the veteran does not 
have an additional disability that was caused or aggravated 
by the VA surgical procedures.  Similarly, there is no 
competent evidence that VA otherwise exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  In the absence of any such 
competent evidence, compensation under 38 U.S.C.A. § 1151 
must be denied.

The Board has considered the veteran's contentions that VA 
was careless and negligent in the execution of the surgery, 
and that he incurred substantial disabilities as a result.  
However, as a layperson, the veteran lacks the requisite 
medical expertise to offer a medical opinion, without 
competent substantiation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, August 2004, 
and February 2006; a rating decision in August 2002; and a 
statement of the case in February 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident, including headaches, 
a left eye disability, loss of sensation in the left shoulder 
and arm, fatigue, aching joints, a foot disorder, an unsteady 
gait, and rectal bleeding, claimed as due to VA heart 
surgery, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


